The First National Bank of Rule, defendant in error, brought this suit against W. O. McMillan and Miles Frazier, in the county court of Haskell county, to recover upon a promissory note executed and delivered by McMillan and made payable to said bank in the sum of $367, and bearing interest from maturity, and providing for the payment of attorney fees, and to foreclose a chattel mortgage on certain personal property described, given to secure the payment of said note.
In the view we take of the case, we need not further state the pleadings of the bank, nor the answer of the defendants. A trial was had with a jury and a verdict and judgment rendered in favor of the plaintiff bank.
An inspection of the entire record fails to disclose any allegation of the value of the personal property upon which the plaintiff bank seeks to foreclose the chattel mortgage. A failure to allege the value of the mortgaged property upon which a foreclosure is sought, the amount in controversy is not made to appear, a fact essential to the jurisdiction of the county court.
A failure to allege the value of the mortgaged property upon which the foreclosure is sought, in a suit in the county court, is error apparent upon the face of the record. Butts et al. v. Hudgins (Tex.Civ.App.)255 S.W. 762, and cases there cited.
For the reason that the record does not disclose the jurisdiction of the county court, the merits of this appeal are not properly before this court for consideration.
The case is therefore remanded to the county court, with instruction to dismiss the defendant in error's suit, unless the proper jurisdictional facts shall be made to appear to bring the case within the jurisdiction of that court. *Page 113